Case 1:20-cv-21339-AKK Document 32 Entered on FLSD Docket 06/23/2020 Page 1 of 4

                                                                         FILED BY         D.C
                                                                                            :
                                                                                            t.4
                                                                                             l
                         UNIv so s'rw v ss o lsv R lc'r c o v R'r            ,:,.
                                                                             -  ,,
                                                                                 .2 ??.
                                                                                      -g I
                         SOUTHERN DISTRICT OF FLORIDA                         ,, , ;
                                                                                   q.        l
                               M IAM IDIVISION                               q,,g
                                                                             ,        7      1
                                                                                             ,




   JONATHAN MULLANE,                                     DocketNo.1:20-CV-21339-KM M

             Plainti
                   jh
  V.

   FEDERICO A.M OREN O,
   M ISON W .LEH R,
   BENJAMIN G.GREENBERG,
   and LISA T.ROBERTS,
   in theirindividualand oë cialcapacities,

                 Defotdants.
                                              l


              NOTICE OFVOLUNTARY DISM ISSALW ITHOUTPREJUDICE
                           AS TO DEFEN DANT LISA T.RO BERTS


   TO TIV CLERK OF TM H O NO RABLE COU RT:

          NOTICE ISHEREBY GIVEN thatPlainX lonathanM ullane(hereinafter,tïplaintir ')
   herebydismisses,withoutprejudice,a11claimsastoDefendantLisaT.Ro%rtsin theabove-
   entitledactionpursuanttoFed.R.Civ.P.41@)(1)(A)(i).
   AtCambridge,M assachusetts,                    Respectfully submitted,
   TMs16thDayoflune,2020
                                                  /s/JonathanM ullane
                                                  JONATHAN M ULLANE
                                                  PlaintiF/rpse
                                                  30 DolmellStreet
                                                  Cambridge,M A 02138
                                                  Te1.:(617)800-6925
                                                  j.mullane@icloud.com
Case 1:20-cv-21339-AKK Document 32 Entered on FLSD Docket 06/23/2020 Page 2 of 4




                            CERTW ICATE OF SERW CE

       Theundersigned hereby certïesthatonJune16,2020 heserved atnlecopy ofthe
 foregoing Eling to counsel for Defendants at the following electronic m ail address:
 dexter.lee@usdoj.gov.
                                             /s/IonathanM ullane
                                             JONATHAN M ULLANE




                                         2
Case 1:20-cv-21339-AKK Document 32 Entered on FLSD Docket 06/23/2020 Page 3 of 4
                                                             O*
                                                             1 œp
                                                             > U M
                                                             X O =
                                                             - Z >
                                                             UM
                                                             O Z;
                                                             P '
                                                               >MZ
                                                             jY
                                                              H
                                                              W
                                                             o M
                                                             - H




                   (z1
                   û)
                   e.
                                                        E
                    (,k.
                       1                                œ
                    G)                                  = c
                      l                                 m *
                      oj
                    *œ.
                   *œ.
                      .t
                   fk.ë*                                o M
                   ;1
                   $
                   Iz,
                     .     A œ > = O                    < œ
                   u')     u e o z r                    m
                           j Om o
                           M
                                  e
                                  -l
                                Z O
                                    œ                   c
                           -   >   o   U
                               O   W       o
                           O   &   H   Y   O
                           >   %   I   H
                                       1   0
                           œ
                           œ
                                   M
                                   -
                                       H
                                       X
                                           o
                                           Q
                                                        W
                           ; 1Y   H
                                  >                     m
                           * FH U                       O
                                   >e
                                   ï V
                                     X
                                                        m
                                   Z -
                                   Q O
                                       n                m
                                       o
                                       =
                                       X
                                                        c                                àh.
                                                    z' .      xxx.                   .r
                                                             -.
                                       H            z
                                                        ..

                                                            V'' . . > ., 1
                                                                          .
                                                                           .t ,. #e
                                                  /
                                                 ,,
                                                   .,
                                                          t...y. .!.;X. ,N  ..  ',f
                                                                                  y'
                                                 :
                                                 '
                                                 / 1 ,
                                                     =
                                                     .cnt
                                                 . g. =.
                                                       .8
                                                        :
                                                        .. u
                                                          ;
                                                          :E
                                                           ë
                                                           i
                                                           !j.
                                                            l
                                                            l  j
                                                               Jj jy
                                                               i
                                                               i
                                                               j        .
                                                                        ;
                                                                        :.
                                                                .x ju . .. y,..    r
                                                 (<#
                                                   /= (o#e ?/.
                                                      .. p-ai,',
                                                                  '
                                                 l
                                                 !'- c '' l;'.
                                                             ;
                                                             t.ijr:J( /.'
                                                              .   ,
                                                                        -.I'' '
                                                                              .
                                                 ï Qot        . ;   ':)  j. .
                                                                            !'
                                                      'z -k         .       .
                                                                            i
                                                                      .
                                                                 .. t       .,
                                                                    :L. . J.
                                                                                           .
                                                       ?L. z
                                                   w- wsiy't+t . jy.) k
                                                                      r..
                                                                      ,k
                                                                      c.. 1
                                                                          ;
                                                                          . ;1
                                                                             .
                                                                             k    .. . .
                                                               ! -.1.
                                                             a *        :. #
                                                                       '
                                                                                         j,
                                                                                         â.
                                                                                           '
                                                                                     f L
                                                                                     )

                                                                       s ,x ''
                                                              z
                                                              k !i. à. .
                                                                       .. 1; f$
                                                                              .
                                                                              .'
Case 1:20-cv-21339-AKK Document 32 Entered on FLSD Docket 06/23/2020 Page 4 of 4




                      4
                       J
                      .t


                e'*T




            ..Q -.w;,
                      j
                      .
                      A.




                      ,?




                      ?' $
                       A#
                         >.
                      <f**
                       *.2
                         '''.
                       J*
                       4
                       !p
                       '



                  X.
                  .
                      '
                      d


                           4
                       .    '
                      j
                      .
                      V.-
                      :-
                      C'bL
                       -.
                        l,
                         ;;.

                          '
                          !
                          t
                          j
                          r
                          ,
                          I#
                       .  ''(
                          . .
                          ,  :
                             .
                             ;
                           1 .
                            1J
                            .%'
                               1
